Citation Nr: 1116041	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for lung problems, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 through December 1969.    

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010 correspondence The Veteran indicated his desire to testify at a DRO (Decision Review Officer) hearing at the RO.  Pursuant to 38 C.F.R. § 3.103(c) (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be provided an opportunity to present testimony at a DRO hearing before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a DRO hearing at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.

2. Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond to it before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


